                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ROXANNE THOMPSON,

                Plaintiff
                                                        Case No. 2:18-cv-3817-JDW
        v.

KATHY L. RUMER, et al.,

                Defendants

                                                ORDER

        AND NOW, this 3rd day of March, 2020, in light of the report that

to submit this dispute to binding private arbitration, it is ORDERED as follows:

        1.      All dates in the operative scheduling order (ECF No. 18) are VACATED;

        2.      The Clerk of Court shall place this case in CIVIL SUSPENSE;

        3.      No later than fourteen (14) days following any arbitral award in this matter, the

Parties shall notify the Court by letter of the results of arbitration.

                                                         BY THE COURT:




              ENl'D MAR - 3 2020
